Exhibit 10.36

EXECUTION COPY

AMENDMENT NO. 4 TO THE

REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 4 TO THE REVOLVING CREDIT AGREEMENT dated as of January 18, 2008
(this “Amendment”) among MSC-Medical Services Company, a Florida corporation
(the “Borrower”), MCP-MSC Acquisition, Inc., a Delaware corporation
(“Holdings”), the banks, financial institutions and other lenders party hereto
(collectively, the “Lenders”) and Bank of America, N.A. (“Bank of America”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Guarantors, the Administrative Agent, the Lenders and Bank
of America, as L/C Issuer, have entered into a Revolving Credit Agreement dated
as of March 31, 2005, as amended by Amendment No. 1 to the Revolving Credit
Agreement dated as of May 12, 2005, Amendment No. 2 to the Revolving Credit
Agreement dated as of December 9, 2005 and Amendment No. 3 to the Revolving
Credit Agreement dated as of December 14, 2006 (the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.

(2) Pursuant to discussions between the Borrower, the Administrative Agent and
the Lenders, the Borrower has informed the Lenders of its proposal to acquire
all of the membership interests in Speedy Re-Employment, LLC, a Florida limited
liability company, and ZoneCare USA of Delray, LLC, a Florida limited liability
company (together with its subsidiary ZoneCareUSA DME, LLC, a Florida limited
liability company), and, through SelectMRI Acquisition, LLC, a Delaware limited
liability company, substantially all of the assets of SelectMRI, LLC, a Florida
limited liability company (collectively the “ZoneCare Acquisitions”).

(3) The Borrower, the Administrative Agent and the Lenders have agreed to amend
the Credit Agreement in certain respects as set forth below.

SECTION 1. Amendments to Credit Agreement. Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement is hereby amended, as follows:

(a) Article 1. Definitions and Accounting Terms. is amended by inserting a new
Section 1.08 after the existing Section 1.07 as follows:

“Section 1.08 Pro Forma Calculations. For the purposes of calculating the
Consolidated Fixed Charge Coverage Ratio and the First Lien Leverage Ratio,
Investments made by the Borrower or any of its Subsidiaries during the
applicable Measurement Period pursuant to Section 7.03(h) shall be calculated on
a pro forma basis assuming that all such Investments (and the change in
Consolidated EBITDA resulting therefrom and any indebtedness incurred in
connection therewith) had occurred on the first day of the applicable
Measurement Period. Notwithstanding the foregoing, Consolidated EBITDA of the
Borrower in respect of the fiscal quarters ended June 30, 2007, September 30,
2007 and December 31, 2007 shall be increased by $1.4 million, $1.1 million and
$1.2 million, respectively, in order to give pro forma effect to the acquisition
of all of the membership interests in Speedy

Amendment No. 4 to MSC Revolving Credit Agreement



--------------------------------------------------------------------------------

Re-Employment, LLC, and ZoneCare USA of Delray, LLC (together with its
subsidiary ZoneCareUSA DME, LLC) and, through SelectMRI Acquisition, LLC,
substantially all of the assets of SelectMRI, LLC.”.

(b) Section 1.01 is amended by inserting in the appropriate alphabetical order
the following definition:

“Investment Equity Contribution Proceeds” means the aggregate amount of any cash
capital contributions made by Holdings directly or indirectly to the Borrower
(from the proceeds of any cash capital contribution made to Holdings directly or
indirectly by the Equity Investors) from time to time for the purposes of
financing the consideration paid or payable in relation to any Investment
otherwise permitted under Section 7.03(h), Section 7.03(i) or
Section 7.03(k)(i).

(c) Section 1.01 is further amended as follows:

(i) The definition of “Subsidiary” is amended and restated in its entirety as
follows:

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body, other than securities or
interests having such power only by reason of the happening of a contingency,
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower; provided that, solely for the purposes of determining the
Borrowing Availability (including, without limitation, the Borrowing Base) and
to the extent used in the Borrowing Base Certificate, references to “Subsidiary”
or “Subsidiaries” shall exclude any Subsidiary acquired with Investment Equity
Contribution Proceeds, until such time as Section 6.12(a) of the Credit
Agreement is complied with in its entirety in respect of such acquired
Subsidiaries’ Receivables.

(ii) The definition of “Suspension Consolidated Fixed Charge Coverage Ratio” is
amended and restated in its entirety as follows:

“Suspension Consolidated Fixed Charge Coverage Ratio” means, for any consecutive
twelve month period, as of any date of determination, the ratio of (but without
duplication) (a) Consolidated EBITDA minus (i) Capital Expenditures minus
(ii) Federal, state, local and foreign income or franchise taxes paid or
required to be paid in cash minus (iii) the aggregate amount attributable to any
Restricted Transaction (excluding any such amount to the extent (x) included in
clause (b) hereof or (y) constituting Investment Equity Contribution Proceeds)
consummated during such period to (b) the sum of (i) Consolidated Cash Interest
Charges plus (ii) the aggregate amount of scheduled payments and redemptions,
repurchases, prepayments and similar acquisitions for value in respect of, all
Consolidated repurchases, prepayments and similar acquisitions for value in
respect of, all Consolidated Funded Indebtedness, but excluding payments on the
Revolving Credit Loans not accompanied by a corresponding

Amendment No. 4 to MSC Revolving Credit Agreement

 

2



--------------------------------------------------------------------------------

reduction of the Commitments under the Revolving Credit Facility and any such
redemptions, repurchases, prepayments and similar acquisitions to the extent
refinanced through the incurrence of additional Indebtedness otherwise expressly
permitted under Section 7.02.

(iii) The definition of “Transaction Conditions” is amended and restated in its
entirety as follows:

“Transaction Conditions” means, with respect to any Restricted Transaction, the
satisfaction at the time of the consummation of such Restricted Transaction of
the following conditions: (a) no Default shall exist, or would result from the
consummation of such Restricted Transaction; (b) the Consolidated Fixed Charge
Coverage Ratio for the most recently completed Calculation Period ending prior
to such Restricted Transaction, after giving pro forma effect to such Restricted
Transaction and to any other Restricted Transaction occurring after such
Calculation Period as if such Restricted Transaction had occurred as of the
first day of such Calculation Period shall be not less than (i) prior to
March 31, 2008: (A) with respect to the determination of whether the Borrower is
entitled to any Capital Expenditure Carryover Amount, 1.25:1.00 and (B) with
respect to any other Restricted Transaction, 1.00:1.00, (ii) on and after
March 31, 2008 but prior to June 30, 2008: (A) with respect to the determination
of whether the Borrower is entitled to any Capital Expenditure Carryover Amount,
1.25:1.00 and (B) with respect to any other Restricted Transaction, 1.10:1.00,
(iii) on and after June 30, 2008 but prior to September 30, 2008: (A) with
respect to the determination of whether the Borrower is entitled to any Capital
Expenditure Carryover Amount, 1.25:1.00 and (B) with respect to any other
Restricted Transaction, 1.20:1.00 and (iv) on and after September 30, 2008 ,
1.25:1.00; and (c) solely with respect to any Restricted Transaction
contemplated by clauses (a) through (d) of the definition thereof (but
excluding, for the avoidance of doubt, any Investment financed solely with
Investment Equity Contribution Proceeds), the Borrowing Availability shall be at
least $5,000,000 both before and after giving effect to such Restricted
Transaction.

(d) Section 6.12(a)(iii) is amended by inserting the following words after “each
direct and indirect parent of such Subsidiary” in line 2 thereof:

“that is a Subsidiary of Holdings”;

(e) Section 6.20 is amended and restated in its entirety as follows:

Section 6.20. Restricted Transactions. Upon the consummation of any Restricted
Transaction (but excluding, for the avoidance of doubt, any Investment financed
solely with Investment Equity Contribution Proceeds and any transaction falling
within clause (e) of the definition of Restricted Transaction) and at all times
thereafter until the Suspension Date, the Borrower shall maintain a Borrowing
Availability of not less than $5,000,000;

(f) Section 7.11(a) is amended and restated in its entirety as follows:

Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge
Coverage Ratio at any time

Amendment No. 4 to MSC Revolving Credit Agreement

 

3



--------------------------------------------------------------------------------

during any period of four fiscal quarters of the Borrower set forth below to be
less than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Consolidated Fixed Charge
Coverage Ratio September 30, 2006    0.90:1.00 December 31, 2006    0.90:1.00
March 31, 2007    0.90:1.00 June 30, 2007    0.90:1.00 September 30, 2007   
0.90:1.00 December 31, 2007    1.00:1.00 March 31, 2008    1.10:1.00 June 30,
2008    0.80:1.00 September 30, 2008    0.90:1.00 December 31, 2008    1.00:1.00
March 31, 2009    1.25:1.00 June 30, 2009    1.25:1.00 September 30, 2009   
1.25:1.00 December 31, 2009 and each fiscal quarter thereafter    1.25:1.00

(g) The table set out in Section 7.19 is amended and restated in its entirety as
follows:

 

Fiscal Year

   Amount

2006

   $ 5,500,000

2007

   $ 6,500,000

2008

   $ 5,800,000

2009

   $ 5,000,000

2010

   $ 5,000,000

Amendment No. 4 to MSC Revolving Credit Agreement

 

4



--------------------------------------------------------------------------------

SECTION 2. Waiver. The Lenders agree that, in relation only to Subsidiaries
acquired with Investment Equity Contribution Proceeds, subject to delivery by
the Borrower of the Responsible Officer’s certificate referred to
Section 7.03(h)(vi) dated as of the date hereof, the requirement that such
Responsible Officer’s certificate shall be delivered at least five Business Days
prior to the ZoneCare Acquisitions shall be waived.

SECTION 3. Conditions of Effectiveness. The amendments set forth in Section 1
shall become effective when, and only when, and as of the date on which each of
the following conditions shall have been satisfied:

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower, Holdings and the Required Lenders, and dated the date
of receipt thereof by the Administrative Agent (unless otherwise specified);

(b) the Administrative Agent shall have received an amendment fee for the
account of each Lender approving this Amendment on or before 5:00 p.m. (New York
time) January 22, 2008 in an amount equal to 0.50% of the aggregate amount of
each such Lender’s Commitment;

(c) the Administrative Agent shall have received payment of all accrued expenses
of the Administrative Agent (including the reasonable and accrued fees of
counsel to the Administrative Agent invoiced on or prior to the date hereof);
and

(d) immediately after giving effect to the amendments set forth in Section 1,
(i) no Default shall have occurred and be continuing, and (ii) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement and any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such issuance, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date.

Notwithstanding the effectiveness of this Agreement, in the event that the
Borrower fails to consummate the ZoneCare Acquisitions on or prior to the date
occurring 20 Business Days after the date hereof, the amendments set forth in
Section 1(a), 1(f) and 1(g) above shall be deemed null and void and of no
further effect.

SECTION 4. Representations, Etc. The Borrower hereby represents and warrants
that, after giving effect to the amendments set forth in Section 1 hereof, no
Default or Event of Default has occurred and is continuing under the Credit
Agreement.

SECTION 5. Release of Claims. Each of Holdings and the Borrower hereby
acknowledges and agrees that it does not have any defenses, counterclaims,
offsets, cross-complaints, claims or demands of any kind or nature whatsoever
that can be asserted to reduce or eliminate all or any part of the obligation of
any Loan Party to pay any amounts owed in respect of any Loans under the Credit
Agreement or any other amounts owed under any other Loan Document, or to seek
affirmative relief or damages of any kind or nature from any of the
Administrative Agents, the Lenders and the L/C Issuer (each a “Lender Party”).
Each of Holdings and the Borrower hereby voluntarily and knowingly releases and
forever discharges each Lender Party and each of its Affiliates, officers,
employees, agents, representatives, successors and assigns (each, a “Lender
Related Person”), from all possible claims, actions,

Amendment No. 4 to MSC Revolving Credit Agreement

 

5



--------------------------------------------------------------------------------

demands, causes of action, damages, costs, or expenses, and liabilities
whatsoever, known or unknown, anticipated or unanticipated, suspected or
unsuspected, fixed, contingent, or conditional, at law or in equity, originating
in whole or in part on or before the date hereof, which each or any Loan Party
may have against any Lender Party or Lender Related Person, if any, relating to
the Credit Agreement, any other Loan Document or any other document or agreement
relating thereto, or the negotiation and execution of this Amendment, including,
without limitation, the administration of, or the taking or failure to take of
any actions under, any of the foregoing, and irrespective of whether any such
claims, actions, demands, causes of action, damages, costs, or expenses, and
liabilities arise out of contract, tort, violation of law or regulations, or
otherwise.

SECTION 6. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case as
amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 7. Consent. Holdings, as a Guarantor under the Credit Agreement in favor
of the Administrative Agent and the Lenders party to the Credit Agreement,
hereby consents to this Amendment and hereby confirms and agrees that
(a) notwithstanding the effectiveness of such Amendment, the Guaranty made by
Holdings in favor of the Secured Parties under Article X of the Credit Agreement
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects and (b) each of the Collateral Documents to which
such Guarantor is a party and all of the Collateral described therein do, and
shall continue to, secure the payment of all of the obligations to be secured
thereunder.

SECTION 8. Costs, Expenses. The Borrower agrees to pay on demand all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 11.04 of the Credit Agreement.

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

Amendment No. 4 to MSC Revolving Credit Agreement

 

6



--------------------------------------------------------------------------------

SECTION 10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Amendment No. 4 to MSC Revolving Credit Agreement

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MSC-MEDICAL SERVICES COMPANY By  

/s/

Name:   Title:   MCP-MSC ACQUISITION, INC. By  

/s/

Name:   Title:  

Amendment No. 4 to MSC Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and as a Lender

By  

/s/

Name:   Title:  

Amendment No. 4 to MSC Revolving Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/

Name:   Title:  



--------------------------------------------------------------------------------

[INSERT NAME OF LENDER], as a Lender By:  

/s/

Name:   Title:  